Citation Nr: 0912400	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-11 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to April 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO denied, in pertinent part, service 
connection for residuals of malaria, and granted service 
connection for bilateral tinnitus and assigned an initial 10 
percent rating.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  

In September 2007 and April 2008, the issues of service 
connection for malaria and entitlement to separate 10 percent 
ratings for each ear for the service-connected bilateral 
tinnitus were remanded back to the RO via the AMC (Appeals 
Management Center) for additional development.  

Pursuant to the requested development, the RO issued a 
Statement of the Case as to the issue of entitlement to 
separate 10 percent ratings for each ear for the service-
connected bilateral tinnitus; however, the Veteran did not 
thereafter perfect an appeal as to that issue.  As such, it 
is not in appellate status or before the Board at this time.  


FINDING OF FACT

1.  In a statement received at the Board in February 2009, 
and prior to the promulgation of a decision on the merits, 
the Veteran requested to withdraw his appeal as to the issue 
of service connection for residuals of malaria. 



CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive 
appeal have been met; and as such, the Board does not 
currently have appellate jurisdiction to decide the issue of 
entitlement to service connection for residuals of malaria.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.200, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In a May 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for residuals of 
malaria, and the Veteran appealed that determination.  The 
Veteran testified at a personal hearing before the 
undersigned at the RO in May 2007.  The case was thereafter 
remanded for additional development in September 2007 and 
April 2008.  Before the Board issued a decision on the merits 
of the Veteran's claim of service connection for residuals of 
malaria, the Veteran submitted a statement to the Board, 
received in February 2009, electing to withdraw his appeal.  
Thus, in effect, the Veteran withdrew his substantive appeal 
pursuant to 38 C.F.R. § 20.204(b).

Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the 
absence of any justiciable question, the appeal must be 
dismissed.



ORDER

The appeal is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


